internal_revenue_service number info release date date cc psi 1-cor-116115-01 uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish as the effective date for your s_corporation_election you would like us to consider granting automatic relief under revproc_98_55 the copy of form_2553 provided fails to reflect a signed shareholder consent and no proof of timely mailing the election for accompanied your submission revproc_98_55 provides automatic relief for certain taxpayers who comply with the eligibility and procedural requirements this remedy is unavailable to you in the current situation because the window period for relief has closed although we are unable to respond to your request as submitted this letter provides useful information about rectifying this situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2001_1 copy enclosed in addition revproc_2001_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million for the last 12-month taxable_period will qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee your request must include a statement certifying your gross_income eligibility otherwise you will be charged the higher fee please format your letter as shown in appendix b of revproc_2001_1 if you decide to submit a ruling_request please provide documents supporting your intention to be an s_corporation and include the proper user_fee please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi b1 room by way of introduction the irs has a new small_business website which provides specific information and various links to useful non-irs sites visit this new site at www irs gov smallbiz additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable business information from a variety of government agencies non-profit organizations and educational institutions please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1
